Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-10 are currently pending.

Response to Amendment
The amendment filed July 26, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed April 27, 2022 has been entered. 
Claims 1-10 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
Claim 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seyrlehner (US 10,808,362 B2), in view of Pritzl (US 9,731,324 B2) and Lichtberger (US 10,100,469 B2).
Regarding claim 1, Seyrlehner teaches (Fig. 1-7): A tamping assembly (Fig. 1) for tamping sleepers of a track (col. 5, lines 58-59), comprising a tamping unit (1); a lowerable tool carrier (5)(col. 6, lines 26-28); oppositely positioned tamping tools (3) which are mounted on the lowerable tool carrier (5); a squeezing drive (squeezing cylinders 6) coupled to each of said tamping tools (3), said squeezing drive (6) for generating a squeezing motion (col. 5, lines 58- 65), wherein each squeezing drive (6) is arranged next to each other (Fig. 1-2); an eccentric drive (vibration drive 2) having an eccentric shaft (7) having an eccentric section (12), wherein said eccentric drive (2) is provided for generating a vibratory motion (col. 6, lines 18-25); a console (piston element 17 and housing 8), wherein each squeezing drive (6) is supported on said console (8, 17) wherein said console (8, 17) has a housing section (8) which is mounted on said eccentric section (12), associated with the squeezing drive (6), of the eccentric shaft (7). 
Seyrlehner further teaches that the housing section (8) is semi ring-shaped, but does not explicitly teach that the housing section is fully ring shaped.
However, Pritzl teaches (Fig. 1A-1E): a console (36) has a ring-shaped housing section (34) which is mounted on an eccentric section (26) of an eccentric shaft (22).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Seyrlehner to modify the housing section to be fully ring-shaped, as taught by Pritzl, to effectively use roller bearings around the entirety of the eccentric shaft without changing the size of the roller bearings.
Seyrlehner further does not explicitly teach that each squeezing drive is arranged directly below said eccentric section of said eccentric shaft. 
However, Lichtberger teaches (Fig. 1): squeezing drives (adjusting drives 5) that are arranged directly below an eccentric section (7) of an eccentric shaft (col. 3, lines 56-61; Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Seyrlehner to arrange the squeezing drives directly below the eccentric section of the eccentric shaft, as taught by Lichtberger, to accommodate additional squeezing drives with one eccentric shaft, thereby providing efficiency while permitting a reduction of parts and weight. Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, Seyrlehner, Pritzl, and Lichtberger teach the elements of claim 1, as stated above. Seyrlehner further teaches (Fig. 2): the housing section (8) in each case is mounted on the associated eccentric section (12) by means of a roller bearing (col. 4, lines 11-12).
Regarding claim 9, Seyrlehner, Pritzl, and Lichtberger teach the elements of claim 1, as stated above. Seyrlehner further teaches (Fig. 1): the squeezing drive (6) is designed in each case as a hydraulic cylinder (col. 4, lines 1-6; col. 2, lines 24-29).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seyrlehner (US 10,808,362 B2), in view of Pritzl (US 9,731,324 B2), Lichtberger (US 10,100,469 B2), and Plasser et al. (US 3,608,498 A).
Regarding claim 3, Seyrlehner, Pritzl, and Lichtberger teach the elements of claim 2, as stated above. Seyrlehner further teaches (Fig. 2): an oil lubrication for the roller bearing of the respective housing section (8) is provided on the associated eccentric section (col. 4, lines 33-34), but does not explicitly teach that the oil lubrication is a pneumatic oil lubrication.
However, Plasser teaches (Fig. 2): a common housing (16) defining a sump for a lubricating medium, such as oil (col. 2, lines 39-42) for a hydraulic or pneumatic motor (col. 1, lines 45-49).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Seyrlehner to use a pneumatic system with a pneumatic oil lubrication, as taught by Plasser, as a light-weight alternative to a hydraulic system for use in tamping operations that require less tamping force.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seyrlehner (US 10,808,362 B2), in view of Pritzl (US 9,731,324 B2), Lichtberger (US 10,100,469 B2), and Ganz (US 4,332,200 A).
Regarding claim 5, Seyrlehner, Pritzl, and Lichtberger teach the elements of claim 1, as stated above. Seyrlehner further teaches (Fig. 2): the respective squeezing drive (6) -3-is supported with one end on the associated console (8, 17), but does not explicitly teach that the squeezing drive is connected at a further point to the housing section of the console.
However, Ganz teaches (Fig. 1): A squeezing drive (12) is supported with one end on an associated console (1, 13, 14) (through strap 14) and connected at a further point (yoke 13) to the housing section (1) of the console (1, 13, 14).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Seyrlehner to connect a further point of the squeezing drive to the housing section of the console, as taught by Ganz, to securely support and articulate the squeezing drive on the console under operation.
Regarding claim 6, Seyrlehner, Pritzl, Lichtberger, and Ganz teach the elements of claim 5, as stated above. Seyrlehner further does not explicitly teach that the respective squeezing drive is connected at the further point to the housing section of the associated console by means of a bell-shaped connecting element.
However, Ganz further teaches (Fig. 2): the respective squeezing drive (12) is connected at the further point (yoke 13) to the housing section (1) of the associated console (1, 13, 14) by means of a bell-shaped connecting element (yoke 13).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Seyrlehner to connect the squeezing drive to the housing section of the associated console by means of a bell-shaped connecting element, as taught by Ganz, to securely support and articulate the squeezing drive on the console under operation.
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seyrlehner (US 10,808,362 B2), in view of Pritzl (US 9,731,324 B2), Lichtberger (US 10,100,469 B2), and Theurer (US 4,094,251 A).
Regarding claim 7, Seyrlehner, Pritzl, and Lichtberger teach the elements of claim 1, as stated above. Seyrlehner further teaches (Fig. 2): the two squeezing drives (6) are arranged next to one another and oriented oppositely, but does not explicitly teach that the two squeezing drives are arranged underneath the eccentric drive.
However, Theurer teaches (Fig. 6): Two squeezing drives (20) are arranged underneath the eccentric drive (21).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Seyrlehner to include two squeezing drives that are arranged underneath the eccentric drive, as taught by Theurer, to have two pairs of tamping tools with a squeezing drive for each of the tamping tools arranged on a single eccentric drive for tamping multiple sleepers.
Regarding claim 8, Seyrlehner, Pritzl, Lichtberger, and Theurer teach the elements of claim 7, as stated above. Seyrlehner further teaches (Fig. 1): the respective tamping tool (3) is connected by means of an offset lever arm (4) to the associated squeezing drive (6).
Regarding claim 10, Seyrlehner, Pritzl, and Lichtberger teach the elements of claim 1, as stated above. Seyrlehner does not explicitly teach that the tamping assembly comprises several structurally identical tamping units for simultaneously tamping several sleepers.
However, Theurer teaches (Fig. 6): a tamping assembly (Fig. 7) comprises several structurally identical tamping units (7) for simultaneously tamping several sleepers (col. 7, lines 45-48).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Seyrlehner to include several structurally identical tamping units for simultaneously tamping several sleepers, as taught by Theurer, to have two units coupled together for lifting in unison by a centrally arranged drive (Theurer, col. 4, lines 42-44).

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. 
The applicant claims that the present invention as claimed in claim 1 is patentable over the cited documents taken either singularly or in combination.
In response to the applicant’s amendments to claim 1, the examiner has cited a new secondary reference, Lichtberger to teach squeezing drives (adjusting drives 5) that are arranged directly below an eccentric section (7) of an eccentric shaft (col. 3, lines 56-61; Fig. 1).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art fails to teach that the console in each case is designed P-shaped, having a support section pointing downward. While Seyrlehner (US 10,808,362 B2) teaches (Fig. 1-3): piston element (17) and housing (8) that may be interpreted as the console for supporting squeezing drives (6), and having housing section (8) which is mounted on an eccentric section (12) of the eccentric shaft (7), the examiner finds no obvious reason to modify the console to have a support section pointing downward to form a P-shape. Such a modification would require improper hindsight reasoning.
While the combination of Seyrlehner and Pritzl teach a console (36) with a ring-shaped housing section, which is mounted on an eccentric section of an eccentric shaft, it would not be obvious to further modify the ring-shaped housing to have a support section pointing downward to form a P-shape. Such a modification would require improper hindsight reasoning and additional modifications to a modifying reference.
Further, while another secondary reference Ganz (US 4,332,200 A) teaches (Fig. 1): A squeezing drive (12) is supported on an associated console (1, 13, 14) on support sections (strap 14 and yoke 13) to the housing section (1) of the console (1, 13, 14), it would not be obvious to modify Ganz’s support section (13, 14) to point downward from the console to form a P-shape, since Ganz’s squeezing drives (12) are located above the console.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617